Title: From Christopher Calvert, with a Note by Jefferson to the Attorney General, 25 February–21 March 1781
From: Calvert, Christopher,Jefferson, Thomas
To: Jefferson, Thomas,Randolph, Edmund


South Quay, 25 Feb. 1781. “Agreeable to the within information,” Calvert has seized the trunk and has found no letters in it, but rather a quantity of “valuable dry Goods”; wishes to know what is to be done with them. By law the Naval Office is open from ten to three; this prevents Calvert from attending muster; and, on account of his feet, he believes himself entitled to exemption from bearing arms. Desires “orders to Exemt me from Mustering or allow me to shut the office on Muster days”; also wishes to know any further duties of his post “laid on” by the last Assembly. The following memorandum appears at the foot of the text: “Mar. 21. 1781. The Attorney general will be pleased to advise what should be done with the goods above mentioned, and what with the person of the offender. Th: Jefferson.”
